Title: From Thomas Jefferson to William Temple Franklin, 18 August 1784
From: Jefferson, Thomas
To: Franklin, William Temple



Dear Sir
Aug. 18. 1784.

I am much obliged to you for the trouble you have been so kind as to take with the bearer, but am under a necessity of giving you a little more. I understand the French so imperfectly as to be incertain whether those to whom I speak and myself mean the same thing. I am also ignorant what should be given to such a person as the bearer. I have therefore taken the liberty of referring him to you to say what he shall receive in full for services, subsistence, and every thing except his lodging which he will of course have here. I hope you will pardon my giving you this additional trouble, wishing to keep myself clear of those disputes to which a misunderstanding of the tongue might bring on me. I am with much esteem Dr Sir Your most obedt. humble servt,

Th: Jefferson

